DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/175,019 filed 02/12/2021 in which claims 1-19 are presented for examination.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 10, 12, 16 and 17 of U.S. Patent No.10,952,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See table below.
Current Application 17/175,019
Patent 10,952,052 B2
Claim 1
Claim 1
Claim 10
Claim 9
Claim 19
Claim 17
Claims 2 and 11
Claims 2 and 10
Claims 3 and 12
Claims 1 and 9
Claims 8 and 17
Claims 4 and 12
Claim 9 and 18
Claims 8 and 16


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hosey et al (US 2018/0103413 A1).

Regarding claim 1, Hosey teaches a method at a network element (Hosey: Fig. 1, call center 20) for updating communication parameters on a mobile device, the method comprising: 
receiving a message from the mobile device, the message comprising a location of the mobile device and information about the mobile device (Hosey: Fig. 1; [0029]-[0031], vehicle 30/mobile device sends to the call center 20/network element, geographic location, MCC/location  and MNC/information);
determining, at the network element, a new communication parameter for the mobile device based on the location of the mobile device and information about the mobile device within the message; and transmitting from the network element to the mobile device, the new communication parameter, wherein subsequent communications from the mobile device to the network element utilize the new communication parameter (Hosey: Fig. 1; [0029]-[0032], based on location, MCC and MNC received from the vehicle 30, the vehicle receives from the call center new APNs/communication parameter).  

Regarding claim 10, Hosey teaches a network element (Hosey: Fig. 1: call center 20) comprising: a processor; and a communications subsystem, wherein the network element is configured to: 
receive a message from the mobile device, the message comprising a location of the mobile device and information about the mobile device (Hosey: Fig. 1; [0029]-[0031], vehicle 30/mobile device sends to the call center 20/network element, geographic location, MCC/location  and MNC/information); 
determine a new communication parameter for the mobile device based on the location of the mobile device and information about the mobile device within the message; and transmit from the network element to the mobile device, the new communication parameter, wherein subsequent communications from the mobile device to the network element utilize the new communication parameter (Hosey: Fig. 1; [0029]-[0032], based on location, MCC and MNC received from the vehicle 30, the vehicle receives from the call center new APNs/communication parameter).  
Regarding claim 19, Hosey teaches a non-transitory computer readable medium for storing instruction code, which, when executed by a processor of a network element, cause the network element to: 
receive a message from the mobile device, the message comprising a location of the mobile device and information about the mobile device (Hosey: Fig. 1; [0029]-[0031], vehicle 30/mobile device sends to the call center 20/network element, geographic location, MCC/location  and MNC/information); 
determine a new communication parameter for the mobile device based on the location of the mobile device and information about the mobile device within the message; and transmit from the network element to the mobile device, the new communication parameter, wherein subsequent communications from the mobile device to the network element utilize the new communication parameter (Hosey: Fig. 1; [0029]-[0032], based on location, MCC and MNC received from the vehicle 30, the vehicle receives from the call center new APNs/communication parameter).

Regarding claims 2 and 11, Hosey teaches wherein the new communication parameter is a new access point name selected by the network element (Hosey: [0029]-[0031]).  

Regarding claims 3 and 12, Hosey teaches wherein the information about the mobile device comprises at least one of: a radio signal strength indicator (RSSI); a mobile country code (MCC); a mobile network code (MNC) (Hosey: [0029]-[0031], MCC and MNC); a location area code (LAC); an absolute radiofrequency channel number (ARFCN); a cell ID; available radio access technologies; a circuit-switched (CS) and packet switched (PS) registration time; a packet data protocol (PDP) request time; whether the mobile is roaming or not roaming; a time to network acquisition; and a total network session time duration. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Scherzer et al (US 2008/0186882 A1).

Regarding claims 4 and 13, Hosey does not explicitly disclose wherein the information about the mobile device is compiled with other information received from other mobile devices to create a historic profile for a particular location. 
	 wherein the information about the mobile device is compiled with other information received from other mobile devices to create a historic profile for a particular location (Scherzer: Fig. 1; [0061], [0068]-[0069] updating APN database based users connectivity). 
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey wherein the information about the mobile device is compiled with other information received from other mobile devices to create a historic profile for a particular location as disclosed by Scherzer to provide a system for easy access to radio networks (Scherzer: Abstract).

Regarding claims 6 and 15, Hosey teaches wherein the determining the new communications parameter comprises finding the historic profile in a look-up table for the location of the mobile device (Hosey: [0030] APNs found in APN database/lookup table).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Scherzer et al (US 2008/0186882 A1) in further view of Maria (US 2011/0039518 A1).

Regarding claims 5 and 14, Hosey in view of Scherzer does not explicitly disclose wherein the historic profile is created using a learning algorithm to update a lookup table for the particular location.
	Maria teaches wherein the historic profile is created using a learning algorithm to update a lookup table for the particular location (Maria: [0050], [0089], APN database updated and learning algorithm may be used for updating).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey in view of Scherzer wherein the historic profile is created using a learning algorithm to update a lookup table for the particular location as disclosed by Maria to provide a system for distributed roaming in a wireless data networks (Maria: Abstract).
 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Lalwaney (US 2017/0289788 A1).

Regarding claims 8 and 17, Hosey does not explicitly disclose wherein the new communication parameter is a new subscriber identity for a cellular communications system.
	Lalwaney teaches wherein the new communication parameter is a new subscriber identity for a cellular communications system (Lalwaney: Fig. 4A, 4C, [0094]-[0095] device receives new SIM from server).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey wherein the new communication parameter is a new subscriber identity for a cellular communications system as disclosed by Lalwaney in order to provide a system for using embedded USIM for device configuration (Lalwaney).
 
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosey et al (US 2018/0103413 A1) in view of Maria (US 2011/0039518 A1).

Regarding claims 9 and 18, Hosey does not explicitly disclose wherein the message comprises a periodic server update.
	Maria teaches wherein the message comprises a periodic server update n (Maria: [0050], periodic server update performed).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hosey wherein the message comprises a periodic server update as disclosed by Maria to provide a system for distributed roaming in a wireless data networks (Maria: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478